Citation Nr: 1727965	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  08-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent during the period prior to May 23, 2009, for service-connected right knee arthritis, status post tibial osteotomy. 

2. Entitlement to an increased rating for service-connected residuals of a concussion, to include headaches (currently evaluated as 30 percent disabling) and dizziness (currently evaluated as 10 percent disabling).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to January 1995 with additional reserve service.

This case has a lengthy procedural history and comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that in pertinent part, denied an increase in a 10 percent rating for service-connected cerebral concussion with headaches, tinnitus and dizzy sensations, and denied an increase in a 10 percent rating for service-connected arthritis of the right knee, status post tibial osteotomy. 

The Veteran and his spouse testified at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in Lincoln, Nebraska in August 2008.  The transcript of this hearing has been associated with the file.

In a March 2009 decision and remand, in pertinent part, the Board remanded the issues of entitlement to an increased rating for right knee arthritis and for residuals of a concussion to the Agency of Original Jurisdiction (AOJ) for additional development.

In an October 2009 rating decision, the AOJ granted separate 10 percent ratings for concussion residuals of tinnitus and headaches, each effective August 15, 2006, and continued the 10 percent rating for residuals of concussion with dizzy sensations.

In December 2013, the Board denied a rating in excess of 10 percent for the right knee arthritis prior to May 23, 2009, and granted an increased 30 percent rating for right knee arthritis with limitation of flexion of the right knee from May 23, 2009, as well as a separate 20 percent rating for right knee arthritis with limitation of extension of the right knee, also effective from May 23, 2009. Additionally, the Board granted an increased 30 percent rating for the service-connected concussion residuals, to include both headaches and dizziness, for the entire appellate period, and denied a rating in excess of 10 percent for the service-connected tinnitus.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In an October 2015 memorandum decision, the Court vacated that part of the December 2013 Board decision which denied a rating in excess of 10 percent prior to May 23, 2009, for the service-connected right knee arthritis.  The Court also vacated that part of the Board's decision that denied a rating in excess of 30 percent for concussions residuals that included headaches, as well as the part of the decision finding that a single evaluation, as opposed to separate evaluations, was warranted for the headaches and dizziness.  See October 2015 CAVC memorandum decision.  The Court then remanded these issues for further action in accordance with its decision.  Subsequently, in September 2016, the Board remanded this appeal for additional development. The case was subsequently returned to the Board.

The Board notes that the Court vacated the Board's decision as concerning the evaluation of the Veteran's post-concussion residuals in its entirety; however, the AOJ has already implemented the Board's grant of an increased separate 30 percent rating for headaches. See December 2013 rating decision. The Court is statutorily prohibited from reversing the Board's favorable findings under 38 U.S.C.A. § 7261(a)(4) (West 2014). Consequently, the Board will not disturb the grant of an increased separate rating for headaches, and has thus characterized the issues accordingly, as reflected on the title page.

There are other issues that are not before the Board. Specifically, the Court found that the appellant had abandoned his appeal as to the issues of entitlement to a rating in excess of 30 percent for right knee arthritis with limitation of flexion, and 20 percent for right knee arthritis with limitation of extension, both effective from May 23, 2009, and entitlement to a rating in excess of 10 percent for tinnitus, and dismissed the appellant's appeal as to these issues. Hence, these issues are not in appellate status.


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, during the period prior to May 23, 2009, the right knee arthritis disability was manifested by arthritis and pain causing additional functional loss to include severely limited right knee flexion and extension limited to no more than 15 degrees during frequent flare-ups.

2. Resolving reasonable doubt in the Veteran's favor, throughout the rating period on appeal, the Veteran's concussion residuals of headaches are analogous to migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3. Resolving reasonable doubt in the Veteran's favor, throughout the rating period on appeal, the Veteran's concussion residuals of dizziness are manifested by subjective complaints of dizziness; there has been no diagnosis of multi-infarct dementia associated with brain trauma, and no showing of purely neurologic symptoms.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, during the period prior to May 23, 2009, the criteria for an increased 30 percent rating for right knee arthritis with limitation of flexion of the right knee have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2016); VAOPGCPREC 9-2004.

2. Resolving reasonable doubt in the Veteran's favor, during the period prior to May 23, 2009, the criteria for a separate 20 percent rating for right knee arthritis with limitation of extension of the right knee have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2016); VAOPGCPREC 9-2004.

3. Resolving reasonable doubt in the Veteran's favor, the criteria for an increased 50 percent rating (and no higher) for headaches, as a residual of concussion, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007, 2016); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8100; 38 C.F.R. § 4.130, Diagnostic Code 9304 (2016).

4. The criteria for a rating higher than 10 percent for dizziness, as a residual of concussion, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007, 2016); 38 C.F.R. §§ 4.20, 4.130, Diagnostic Code 9304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a September 2006 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Veteran has also been afforded adequate assistance in response to his claims.  His service treatment records (STRs), VA treatment records, and private treatment records are on file.  Pursuant to the Board's previous remand, additional treatment records and VA examinations were obtained in January 2017 reassessing the severity of his service-connected disabilities on appeal at this time.  The VA examination reports of record, in conjunction, are adequate for rating the Veteran's right knee disability and residuals of a concussion, including headaches and dizziness, and because the reports contain the information needed to address the applicable rating criteria.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  Moreover, there was compliance, certainly substantial compliance, with the September 2016 remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


II. Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's lay statements are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature. Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria. The ultimate probative value of his lay statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence. See Layno v. Brown, 6 Vet. App. 465, 469  (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See also 38 C.F.R. § 3.159 (a)(1) and (a)(2).

A. Right Knee Arthritis

The Veteran filed the instant claim for an increased rating for the right knee disability in August 2006.

Initially, the Board notes that the Veteran has two separately service-connected right knee disabilities:  right knee arthritis, status post tibial osteotomy (rated as 10 percent disabling under Diagnostic Codes 5010-5260 during the appeal period), and laxity of the medial collateral ligament (rated as 20 percent disabling under Diagnostic Code 5257). As discussed above, only the disability rating for service-connected right knee arthritis, status post tibial osteotomy, prior to May 23, 2009, is currently before the Board. Since that date, the Veteran's limitation of flexion is rated as 30 percent disabling, limitation of extension is rated as 20 percent disabling, and his instability has been rated as 20 percent disabling. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The AOJ has rated the right knee arthritis disability as 10 percent disabling under Diagnostic Code 5010, pertaining to traumatic arthritis prior to May 23, 2009.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 10 percent disability rating based on X-ray findings will not be combined with ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

As degenerative arthritis has been established by X-ray findings, the right knee arthritis disability is rated on the basis of limitation of motion under the appropriate diagnostic codes, i.e., Diagnostic Codes 5260 and 5261. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees. 

Diagnostic Code 5261, pertaining to limitation of leg extension, is also of relevance here. Under that Code section, a noncompensable evaluation is assigned where extension is limited to 5 degrees. A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.

As noted above, the Veteran is already in receipt of separate ratings for the right knee under Diagnostic Code 5257 and under Diagnostic Codes 5010-5260.  See VAOPGCPREC 23-97.

Prior to the instant appeal, the Veteran was afforded a VA examination in July 2003.  He reported wearing bilateral knee braces every day and multiple prior surgeries to his right knee.  He also reported pain and the examiner found the right knee was swollen at the examination; mild to moderate effusion was noted.  On examination of the right knee, he had full extension and flexion limited to 135 degrees. 

A July 2006 VA primary care note reflects that the Veteran had multiple medical conditions including a back disability. He reported that he was doing prolonged standing as a postal clerk, which worsened his left knee pain. He said he had missed work due to his left knee disability. He reported right knee weight-bearing pain but had no new right knee problems. On examination, he was wearing a right knee brace. The diagnostic assessment was osteoarthritis of the knee with status post multiple surgeries of the right knee. The left knee was now becoming unstable.

An October 2006 X-ray study of the right knee showed high right tibial osteotomy with no hardware complication, moderate medial compartment degenerative joint disease, mild lateral and patellofemoral degenerative joint disease. 

At the Veteran's November 10, 2006 VA examination, he wore bilateral knee braces, which were removed for the examination. The Veteran stated that he was able to stand for up to one hour. With regard to both knees, the left wrist, and his left sternoclavicular fracture, the Veteran stated that flare-ups occurred with cold weather and prolonged sitting, standing, and activity, and could last from a few days to overnight. He no longer played sports or did extensive walking. On examination, range of motion of the right knee was from 5 to 130 degrees.  Repeated range of motion exercises were performed to the above mentioned limits with moderate pain, mild to moderate weakness and fatigue, but no incoordination. The major functional impact was pain with repetitive use. The examiner stated that he was unable to determine additional limitation following repetitive use during flare-ups as this would be resorting to speculation. The examiner diagnosed musculoligamentous strain of both knees, bilateral knee degenerative joint disease and previous high osteotomy of the right knee.

VA treatment records from this time period also show the Veteran was attending physical therapy for chronic knee pain. In April 2007, the Veteran was seen in the emergency room for degenerative joint disease and bilateral knee pain and was given steroid injections into both knees. In June 2007, he was diagnosed with moderate to severe bilateral degenerative joint disease of the knees.

A June 2007 VA orthopedic clinic treatment record reflects that range of motion of the right knee was from -5 degrees of extension to 100 degrees of flexion. He was given Hyalgan injections in both knees. A July 2007 VA orthopedic note shows that the Veteran reported pain in his bilateral knees.  On examination, he had no effusions. On range of motion testing of the right knee, he had full extension with flexion to 110 degrees.  He was given Hyalgan injections for knee pain.

On VA examination of the hips in July 2007, the examiner opined that it was at least as likely as not that the Veteran's service-connected disabilities of the knees and back were contributing to bilateral hip pains because of an altered stance, altered gait, and altered mechanics of angulation trying to favor the knees and low back.

A September 2007 VA treatment note reflects that the Veteran reported that he did aerobic exercises three times per week and weight lifting twice per week. He complained of low back pain, elbow pain, and bilateral knee pain. A December 2007 VA primary care note reflects that the Veteran reported that he was doing quite well, and had no specific complaints except for low back pain.

Private medical records from the Nebraska Medical Center dated from April to July 2008 reflect treatment for back and bilateral knee pain. An April 2008 private treatment record reflects that the Veteran had bilateral knee pain and full range of motion of the knees. Lower extremity strength was 5/5 bilaterally. There was no crepitus, posterior knee tenderness, or joint line tenderness. Subsequent notes do not show treatment for a right knee disability, but relate only to treatment for back pain.

The Veteran had a VA examination of his service-connected knee and hip disabilities on May 15, 2008.  He reported limitation of motion, pain, giving out, instability and flare ups.  Reported symptoms included giving way, instability, pain, stiffness, weakness and effusion.  X-rays showed mild right knee degenerative joint disease (DJD) and post operative changes of the right tibia, unchanged.  On right knee range of motion testing, active and passive range of motion was from 0 degrees of extension to 85 degrees of flexion, with pain at 40 degrees. He had full extension, with pain beginning at 50 degrees. There was no additional limitation of motion with repetitive range of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  The examiner stated that ankylosis was not shown.  The clinical diagnosis was right knee DJD and post osteotomy. The examiner noted that the Veteran was reportedly unable to stand for more than a few minutes or walk for more than a few yards and suffered from severe, weekly flare-ups that resulted in his inability to work for a period of 1 to 2 days. The examiner then opined that the Veteran's bilateral knee and hip disabilities together resulted in significant occupational effects, with decreased mobility, problems with lifting and carrying, lack of stamina, and pain. The resulting work problems were needing to be assigned different duties, and increased absenteeism.

At the Veteran's August 2008 Board hearing, he and his spouse testified that he had four operations on his right knee and that he wore a knee brace on a daily basis.  He also testified he had constant knee pain, and also a lot of weakness.  His work routine had to be adapted so that he could sit for short periods of time instead of standing all day because of his knee symptoms. He said his mobility was very limited because of his bilateral knee disabilities. He testified that he had missed several days of work due to all of his service-connected disabilities, and typically missed two or three days of work each week. He stated that any prolonged standing or walking was a problem, and more than 10 minutes or half an hour was excruciating.

On VA compensation examination on May 23, 2009 the Veteran reported right knee pain which ranged from a 7-10/10 in severity and lasted approximately an hour to two hours every day, sometimes several times per day. This was worsened with increased standing and walking. He used bilateral medial offloading knee braces. He reported that he had been off work due to knee limitations. He reported that his range of motion was decreased during flare-ups, flexion more than extension, and that his range of motion was essentially 0 during flare-ups. He said he was able to walk approximately one block and stand for approximately ten minutes before he was debilitated. 

On examination, range of motion of the right knee was as follows: from a 10 degree flexion contracture to 78 degrees of further flexion. This was done repetitively and was limited by pain, weakness and fatigue. His knees were stable to varus and valgus stresses. An X-ray study showed severe gonarthrosis. The examiner stated that it was clear that the Veteran's range of motion was severely limited as a result of his arthritis and he agreed with the May 2008 VA examiner's findings more so than previous range of motion documentation from other sources. He opined that the Veteran's right knee "range of motion is further limited during flares, and I see this as being feasible that his range of motion is almost 0 during this time."

Records on file show that the Veteran received a disability retirement in August 2009 due to his musculoskeletal conditions.

In the October 2015 memorandum decision, the Court determined that the VA compensation examinations of the right knee in November 2006 and May 2008 were inadequate because the VA examiners did not discuss whether any functional loss was attributable to pain during the flare-ups, provide any insight as to the functional effects of the Veteran's knee disability during these reported flare-ups, or otherwise provide an adequate explanation of why such effects could not be assessed. The Court determined that the Board erred in finding these examinations adequate for rating purposes, and also failed to adequately consider the Veteran's flare-ups and his entitlement to a higher rating for right knee arthritis prior to May 23, 2009.

In September 2016, the Board remanded this appeal to obtain a VA examination of the right knee with a retrospective medical opinion regarding the severity of the Veteran's right knee arthritis during the initial appellate period, so for the period from August 15, 2005 (one year prior to his claim for an increased rating for his service-connected right knee disability) to May 22, 2009.  See 38 C.F.R. § 3.400(o)(2) (2016) (reflecting that VA considers the level of disability for the period beginning one year prior to the claim for a higher rating). See also 38 C.F.R. § 4.2 (2016) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  The Board also noted that in a recent decision, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

To this end, the Veteran was provided a VA examination in January 2017.  Regarding the right knee, it was noted that the Veteran had a right total knee arthroplasty (TKA) in September 2015.  Since then, the Veteran reported that he had some relief in pain after surgery but still experienced residual pain described as aching, throbbing, dull constant and worse with prolonged walking.  He stated that he used ice and heat as well as prescribed medication to treat his pain.  In addition the Veteran reported flare-ups to the point where he had to sit down and prop his legs up.  On right knee range of motion testing, the Veteran's flexion was from 0 to 90 degrees and extension from 90 degrees to 0 degrees. In a medical opinion the examiner stated that range of motion was the same for active and passive motion. The examiner observed that there was objective evidence of pain with flexion that caused functional loss.  The Veteran, however, was able to perform three repetitive use testing with no additional functional loss or range of motion. The examiner stated that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time, and during flare-ups. Right knee strength testing of flexion and extension was normal.  There was no evidence of ankylosis. There was no evidence of pain on passive range of motion testing or on weight-bearing and non-weight-bearing. The diagnoses were degenerative arthritis of the right knee and status post right TKA.

In providing the retrospective medical opinion regarding the Veteran's right knee disability for the period prior to May 22, 2009, the examiner opined that that the disability was productive of functional loss, to include limitation of motion due to pain, weakness and fatigability beyond that reflected on the range of motion testing.  The examiner, however, stated that he could not give the exact degrees of additional range of motion loss without resorting to speculation. Instead, the examiner noted that the 2009 VA examination showed flexion contracture/ loss of full extension by 10 degrees with loss of full flexion to 78 degrees.  With respect to flare-ups, the examiner opined that the right knee disability was also subject to flare-ups and increased pain for the relevant timeframe.  The examiner acknowledged that the Veteran also had additional functional loss resulting from flare-ups and additional limitation of motion due to pain, fatigue, weakness, but could not give the exact degrees of additional range of motion loss without resorting to speculation.  He observed that the VA examinations in 2006, 2008 and 2009 all documented complaints of flare-ups.  The examiner further noted that the Veteran retired in 2009 from his position as a post office clerk and, during this time, the Veteran reported difficulty with squatting, limited standing and walking tolerance limited to 15 minutes.

The relevant medical evidence shows that that the Veteran has arthritis of the right knee (DJD) with pain and limitation of motion. Prior to the appeal period, range of motion of the right knee was from 0 to 135 degrees (i.e., full extension and nearly full flexion) on VA examination in July 2003. During the appeal period, on VA examination in November 2006, extension was nearly full at 5 degrees, and flexion was to 130 degrees.  In June 2007, extension was to -5 degrees and flexion was to 100 degrees. In July 2007, he had full extension of the right leg with flexion to 110 degrees. He had full range of motion on private examination of the right knee in April 2008. On VA examination in May 2008, flexion was limited to 85 degrees, with pain at 40 degrees, and extension was full, with pain at 50 degrees. There was additional limitation of motion with repetitive range of motion due to pain, fatigue and weakness.  On VA examination on May 23, 2009, there was a 10 degree flexion contracture to 78 degrees of further flexion.

Throughout the rating period on appeal, i.e. prior to May 23, 2009, and considering the right knee arthritis disability under the limitation of motion codes based on range of motion testing, the Veteran did not demonstrate limitation of flexion of the right knee to 30 degrees or less, as required for a higher rating under Diagnostic Code 5260, and did not demonstrate limitation of extension to 15 degrees or more as required for a higher rating under Diagnostic Code 5261. Thus, a rating in excess of 10 percent is not warranted based on range of motion testing. 

However, the January 2017 VA examiner specifically opined that during this relevant time period, the right knee arthritis disability was productive of functional loss, to include limitation of motion due to pain, weakness and fatigability beyond that reflected on the range of motion testing. He observed that the VA examinations in 2006, 2008 and 2009 all documented complaints of flare-ups. The Board finds that there is competent and credible evidence from the Veteran and the medical examiners of additional functional impairment with limitation of motion due to pain and flare-ups. The January 2017 VA examiner stated that he could not give the exact degrees of additional range of motion loss without resorting to speculation, but observed that the 2009 VA examination showed flexion contracture/ loss of full extension by 10 degrees with loss of full flexion to 78 degrees.  The Board notes that the May 23, 2009 VA examiner opined that the Veteran's right knee "range of motion is further limited during flares, and I see this as being feasible that his range of motion is almost 0 during this time."

Based on a review of all of the evidence of record, the Board finds that there is evidence of functional impairment beyond the 10 percent level with regard to limitation of motion of the right knee, warranting a higher rating throughout the rating period on appeal. See Deluca, supra; Mitchell, supra; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The Board finds that the above evidence demonstrates the Veteran is entitled to separate evaluations based on limitation of extension and flexion throughout the rating period prior to May 23, 2009, since the evidence reflects separately compensable ratings for limitation of right knee flexion and extension, with consideration of functional loss caused by pain. See VAOPGCPREC 9-2004. 

With resolution of doubt in the Veteran's favor, and considering the competent and credible lay and medical evidence of knee pain and functional loss during frequent flare-ups, the Board finds that under Diagnostic Code 5260 the Veteran is entitled to an increased maximum 30 percent rating for severe limitation of flexion due to pain during flare-ups. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260.

With resolution of doubt in the Veteran's favor, and considering the competent and credible lay and medical evidence of knee pain and functional loss during frequent flare-ups, the Board finds that under Diagnostic Code 5261 the Veteran is also entitled to an increased 20 percent rating for limitation of extension due to pain during flare-ups. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5261. An even higher rating is not warranted under Diagnostic Code 5261 as the evidence, even considering functional loss due to pain on flare-ups, does not show extension limited to 20 degrees or greater. See Deluca, supra; Mitchell, supra; 38 C.F.R. §§  4.40, 4.45, 4.59.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disabilities in his favor. The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates the increased ratings discussed above. See 38 C.F.R. § 4.7. 

The Board has also considered the potential applicability of other rating codes for the Veteran's right knee disability. However, no separate or higher evaluation is warranted under any of the other diagnostic codes related to knee disabilities. 
Throughout the rating period on appeal, an increased rating is not warranted under Diagnostic Code 5256, as ankylosis of the right knee was not shown. Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). 

The Veteran is already separately evaluated for instability of the right knee.  Diagnostic Codes 5258 and 5259 pertain to dislocated and removal of semilunar cartilage, which is not shown.  Moreover, there is no evidence the Veteran has nonunion or malunion of the tibia or fibula.  See Diagnostic Code 5262.  Finally, there is no evidence that the Veteran has genu recurvatum.  See Diagnostic Code 5263.  There are no other relevant codes for consideration as to the right knee arthritis disability at issue.

In sum, during the period prior to May 23, 2009, an increased 30 percent rating is assigned for right knee arthritis with limitation of flexion of the right knee, and a separate 20 percent rating is awarded for right knee arthritis with limitation of extension of the right knee/leg.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule. Thun v. Peake, 22 Vet. App. 111, 118 (2008). Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate. Id. at 115. Accordingly, referral for extraschedular consideration for the right knee arthritis disability is not warranted.


B. Concussion Residuals

The Veteran contends that his service-connected concussion residuals are more disabling than currently evaluated.

Historically, this disability was characterized as residuals of a cerebral concussion with post-traumatic headaches, and rated as 10 percent disabling under Diagnostic Code 9304 (dementia due to head trauma).  In subsequent rating decisions, including the December 2006 rating decision on appeal, this disability was characterized as residuals of cerebral concussion with headaches, tinnitus, and dizzy sensations.  As noted above already, in an October 2009 rating decision, the AOJ granted a separate 10 percent rating for headaches under Diagnostic Code 8100 and continued the 10 percent rating for residuals of concussion with dizzy sensations under Diagnostic Code 9304, each effective August 15, 2006, the date of his increased rating claim.  Subsequently, in the December 2013, the Board granted a 30 percent rating for concussion residuals to include headaches and dizziness. 

In October 2015, the United States Court of Appeals for Veterans Claims (Court/CAVC) vacated the Board's December 2013 decision as concerning the evaluation of the Veteran's post-concussion residuals in its entirety.  The Court determined that the Board provided inadequate reasons and bases for its determination that the Veteran's headaches did not warrant a rating in excess of 30 percent, in light of evidence suggesting that the severity of the headaches varied wildly.  See, e.g., November 2006 VA Brain and Spinal Cord C&P Examination Report (reflecting that the Veteran "misses work 1-2 times a month due to headaches, but none are prostrating"); August 2008 Board hearing testimony (during which the Veteran testified that he had headaches and dizziness two or three times per week, and his wife testified that he was sometimes incapacitated due to his headaches); May 2009 VA Neurological Disorders C&P Examination Report (noting the Veteran's report that he experienced headaches every other day, most of which were prostrating and require that he "stay[] in a dark room with minimal sounds and just lie[] in bed").  The Court reminded the Board to consider the possibility of "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Furthermore, the Court also found that the Board erred in failing to apply the revised rating criteria for evaluating residuals of traumatic brain injury (TBI).  In this regard, the Board notes that, effective October 23, 2008, VA revised that portion of the Rating Schedule that addresses neurological conditions and affective disorders to provide detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI).  See 73 Fed. Reg. 54693 (September 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after October 23, 2008.  The new version of Diagnostic Code (DC) 8045 continues to provide for the evaluation of residuals of TBI.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

The Court noted that in the Board's March 2009 remand instructions, the Board ordered the RO to readjudicate the appellant's claim and make a determination based on the law and regulations in effect at the time of their decision. The Court concluded that, because the revised DC 8045 constituted a regulation in effect at the time of the decision, the Board clearly erred in failing to apply the revised rating criteria when adjudicating the Veteran's claim.  The Court remanded the matter for consideration in the first instance as to whether, beginning on October 23, 2008, the effective date of the amended regulation, the appellant is entitled to a higher disability rating under the amended version of DC 8045. See DC 8045 Note 5 ("in no case will the award [under the amended DC 8045] be effective before October 23, 2008."). 

In September 2016, the Board remanded this claim for another VA examination to reassess the severity of this service-connected disability.

Prior to October 23, 2008, brain disease due to trauma under Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, was to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated at a maximum of 10 percent under Diagnostic Code 9304, "Dementia due to head trauma."  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8045.

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  For residuals not listed in the Diagnostic Code that are reported on examination, they are to be evaluated under the most appropriate diagnostic code. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

The Cognitive Impairment Evaluation Table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity.  A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total", the overall percentage evaluation should be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation should be assigned if 3 is the highest level of evaluation for any facet.  Id.

The Veteran's service-connected headaches (a concussion residual) have been rated by analogy (see 38 C.F.R. § 4.20) as 30 percent disabling under Diagnostic Code 8100, which pertains to migraines. Diagnostic Code 8100 provides for a 10 percent disability rating for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent disability rating is provided for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

The rating criteria do not define "prostrating." According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Based on the evidence of record, and as discussed below, the Board finds that an increased rating of 50 percent, but not higher, is warranted for headaches as a residual of the concussion/TBI, throughout the rating period on appeal.

Based on the evidence of record, the Board finds that a higher rating in excess of 10 percent is not warranted for dizziness as a residual of the concussion/TBI, throughout the rating period on appeal.

The relevant evidence of record includes an October 2006 VA psychiatric examination.  The Veteran complained of depressed feelings and irritability as well as difficulty sleeping due to pain.  On examination, he was clean, neatly groomed, and casually dressed.  Psychomotor activity was unremarkable, speech was spontaneous and clear; attitude was cooperative, friendly, relaxed and attentive; affect was appropriate; mood was dysphoric; attention was intact; and thought process and content were unremarkable.  He was oriented to person, place and time.  He had no delusions or hallucinations.  He had no inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  He had good impulse control and no episodes of violence.  His memory was normal.  He worked 10 years as a mail clerk.  He had lost time from work due to physical problems.  The Axis I diagnosis was cognitive disorder, not otherwise specified (NOS).  He had no other Axis I diagnosis.  He had a Global Assessment of Functioning (GAF) of 75, indicating mild and transient reactions to psychosocial stressors.  The examiner stated that his mental disorder symptoms were not severe enough to interfere with occupational and social functioning.

On VA brain and spinal cord examination in November 2006, the Veteran complained of headaches since his accident.  On examination, there was no functional motor impairment, muscle tone was normal, there was no muscle atrophy, no dysesthesias, and no fasciculations.  Gait was abnormal, but this was due to other issues and not headaches.  Balance was normal, there were no findings of ataxia, incoordination or spasticity, no speech impairment, and no autonomic nervous system problems.  There was no sensory, bowel, bladder, or cranial nerve impairment.  There was no evidence of a cognitive or psychiatric impairment, and no evidence of loss of sense of taste or smell.  The examiner indicated that the Veteran worked on a full-time basis at the postal service, and missed work one to two times per month due to headaches, but none were prostrating.  The diagnosis was tension/post-concussion headaches.  The effect on his work was increased absenteeism.

At his August 2008 Board hearing, the Veteran testified that he had headaches and dizziness two or three times per week.  He said that occasionally, "Everything just kind of fades black and then comes back."  He said these episodes did not last long. See hearing transcript, p.4.  He said that he took pain medication for other orthopedic problems and his headaches.  He testified that he had missed a lot of work due to all of his medical problems, including his headaches.  His wife testified that the Veteran was sometimes incapacitated due to his headaches and had to stay in bed.  She said that she sometimes had to help him if he needed to move around during a headache.

On VA neurological examination in May 2009, the examiner stated that the claims file was reviewed.  He summarized pertinent records, noting that an August 2001 electroencephalogram (EEG) was normal and a magnetic resonance imaging (MRI) scan of the brain showed no brain abnormalities.  The Veteran complained of headaches that occurred every other day.  He said that most of these headaches were incapacitating and lasted for hours.  His reported vertigo was a sense that the room was spinning and his vision blacked out.  He said this occurred every other day and was related to his headaches.  The examiner indicated that headaches came at least every other day and most attacks were prostrating.  On examination, strength, muscle tone, muscle bulk and sensation were normal.  A fundoscopic examination was normal, mental status was normal, cranial nerves were intact, and reflexes and cerebellar examination were normal.  There was no evidence of chorea.  The diagnosis was posttraumatic headaches accompanied by severe vertigo and loss of vision and tinnitus.  The effect of this disability on occupational activity was increased absenteeism, decreased concentration, difficulty following instructions and pain.

On VA neurological examination in June 2009, the Veteran reported that shortly after his in-service accident, he was in and out of awareness for several days.  He currently complained of severe headaches, and said he had no loss of vision except for some blurring.  He had a headache every day during some weeks, and other weeks up to two or three times per week.  They lasted for several hours.  During these, he had to lie down and take medication.  They resolved after sleep. He reported short-term memory problems but said he did well with long-term memory. He was able to function in his job and knew the sequence of his work activities.  The examiner stated that the complaint of dizziness was difficult to quantify.  The Veteran reported that it came for a short time, he lost some vision, and then some "graying out" that lasted for a few seconds.  He stood and then it cleared rapidly.  He related that this could also be when he stood up from lying down.  On neurological examination, cranial nerves II, III, IV and VI were intact.  Cranial nerve V showed good masseter strength and sensation over the face, VII showed no asymmetry of facial movements, and VIII appeared intact.  Cerebellar testing was done well.  His gait was hampered due to orthopedic problems.  Cognition was intact for recent events.

The examiner diagnosed posttraumatic head pain, changes in cognition historically related to the accident, and dizzy spells indirectly related to the accident, medication related as they sounded like more of a reflection of blood pressure shifts than they do from the trauma itself.  The examiner opined that the headaches and cognition were more related than not to the in-service accident.  He stated that the dizziness might be indirectly related, but appeared to be a combination from his medications and situational difficulties.  The examiner opined that the memory changes would be from medication from his multiple injuries, and less likely from the accident.  He did not see any need for additional tests.  The diagnosis was posttraumatic headaches accompanied by severe vertigo and loss of vision and tinnitus.  The effect of this disability on occupational activity was increased absenteeism, decreased concentration, difficulty following instructions and pain.

Pursuant to the Board's previous remand, the Veteran had VA examinations in January 2017.  Regarding the headaches, the examiner observed that a June 2010 primary care note documented the Veteran's complaints of some spasms in his neck and also worsening headaches, starting in the occipital area, spread over to the top of the scalp, and pretty much pointed to the bitemporal areas for headaches; spinal stenosis; and significant spasms as well as tension headaches.  She indicated that the Veteran did not take medication for his headaches.  The Veteran endorsed symptoms including pain on both sides of the head.  He reported having pounding frontal headaches a couple of times a week that were "bad" and milder headaches that "come and go almost every day".  He further described symptoms associated with his headaches, including nausea, sensitivity to light and sound, usually lasting less than a day on both sides of the head.  The examiner also noted that the Veteran did not have prostrating headaches.  In addition, she observed that an August 2001 MRI of the brain was negative.

Regarding the residuals of his TBI, the examiner documented the Veteran's medical history of this disability, noting the Veteran sustained multiple trauma in a motor vehicle accident in July 1993 and an August 1994 Medical Evaluation Board report, which indicated that there was no report of any head CT scan or MRI scan subsequent to the accident, nor was there any neuropsychological or psychiatric evaluation.  In addition, the examiner observed that the Veteran reported to Physical Medicine and Rehabilitation in December 1993, which showed that he was discharged home after the accident, with minimal to no rehabilitation, and through self-determination, he "self-rehabbed" himself to the best of his ability at his local gym.  The examiner noted that, at that time, with respect to TBI, there were apparently minimal to no cognitive effects, as the Veteran functioned successfully at home and in society independently since being discharged from the hospital.

Regarding the assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI, the examiner observed that the Veteran had a complaint of mild memory loss.  She cited to a September 1994 neuropsychological evaluation report that noted the Veteran's complaint of minor attention deficits mostly of being more distractible when he was in an office setting because he felt more frustrated due to his inability to perform his duties, but believed that he had recovered "mentally to where he was before the accident."  The examiner also observed that the Veteran scored 28 out of 30 on the January 2017 MOCA test score, missing the shorter sentence repetition and current date.  Otherwise, the Veteran's judgment, social interaction, motor activity, visual spatial orientation, communication and consciousness were all normal.  There were no subjective symptoms and no evidence of neurobehavioral effects.  The examiner also indicated that there were no additional residuals or other findings.  She noted that a September 1994 neuropsychological testing revealed that the Veteran's intellectual ability fell in the average range, noting he was slow to learn verbal material and had some deficits in recalling the material.  The commentary provided concluded that the deficiency appeared to be more the result of weak acquisition rather than retention and retrieval.  It was, therefore, difficult to attribute the deficiencies as residual effects of the head injury because of the mild degree and isolated nature of the deficits.  Moreover, it was opined that the observed deficiencies could be a premorbid representation of what for him has always been a weakness. 

The examiner further noted that the September 1994 MRI of the brain showed the left posterior parietal, periventricular and subcortical white matter axonal injury versus artifact, but otherwise an unremarkable study.  She observed that an August 2001 VA treatment record noted the Veteran's statements that he was a semi-professional football player in Europe and sustained several concussions, although he was never officially told that it was a concussion, but he did sustain several head injuries as well as in the car accident in Germany.  He stated that a CT scan was performed in Germany and he was told that he had "a spot" on his brain that was dark.  The examiner also reviewed the September 2001 neurology EEG report showed that the Veteran's awake and sleep recordings were within normal limits and no evidence of epileptiform activity.  Lastly, the examiner considered the September 2001 neurology report showed that an August 2001 MRI of the brain revealed mild bilateral maxillary and ethmoid sinus disease, but essentially a negative MRI of the brain. 

The Veteran here has endorsed having severe headaches and dizziness.  Considering these service-connected concussion residuals under the pre-amended version of Diagnostic Code 8045, the weight of the competent and credible evidence does not show any purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., that are related to the service-connected concussion residuals.  Hence, the disability must be rated under Diagnostic Code 9304.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007).  And, as the evidence does not show that the Veteran has been diagnosed with multi-infarct dementia associated with brain trauma, a rating in excess of 10 percent for concussion residuals is not warranted for his purely subjective complaints under Diagnostic Code 9304.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007); 38 C.F.R. § 4.130, Diagnostic Code 9304 (2016). 

The pre-amended version of Diagnostic Code 8045 could be construed as prohibiting a rating in excess of 10 percent under Diagnostic Code 8100 for headaches, because the symptoms are wholly subjective.  However, it does not explicitly prohibit ratings under an alternate diagnostic code. 

Since both Diagnostic Codes 8045 and 8100 contemplate manifestations of headaches, it would constitute prohibited pyramiding to assign ratings for the service-connected headaches under both Diagnostic Codes. See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2016).  As discussed below, the Board finds that it is more favorable to the Veteran to rate his headaches under Diagnostic Code 8100. 

Next, the Board will consider the concussion residuals from October 23, 2008 under the revised rating criteria of Diagnostic Code 8045. The Board notes that, under Diagnostic Code 8045, some of the Veteran's complaints can be rated separately under the appropriate codes.  38 C.F.R. § 4.124a.  However, the objective medical evidence does not demonstrate that any of these complaints have been assessed with a diagnosed disorder.  As such, the Board will consider the Veteran's headaches and dizziness under subjective symptoms in the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Turning to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, the Board notes that each facet was addressed in the January 2017 VA TBI examination.  The first facet is memory, attention, concentration and executive functions.  A level of severity of "1" has been assigned for the memory, attention, concentration, and executive functions facet, indicating that there was evidence of mild of impairment of memory, attention, concentration or executive functions.  He was not oriented to date and missed shorter sentence repetition on testing.

A level of severity of "0" has been assigned for the judgment facet, indicating that the examiner found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as impairment for complex or unfamiliar decisions, occasional inability to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

A level of severity of "0" has been assigned for the social interaction facet, indicating that the examiner found no evidence inappropriate interaction.  A higher level of severity of "1" is not warranted unless social interaction is occasionally inappropriate. 

A level of severity of "1" has been assigned for the orientation facet, indicating that the examiner found occasional disorientation to one of the four aspects (person, time, place, situation) of orientation.  Here, the Veteran was disoriented to date.

A level of severity of "0" has been assigned for the motor activity (with intact motor and sensory system) facet, indicating normal motor activity.  A higher level of severity of "1" is not warranted unless an examiner finds that motor activity is normal most of the time, but mildly slowed at times due to apraxia (in ability to perform previously learned motor activities.

A level of severity of "0" has been assigned for the visual spatial orientation facet, indicating that the examiner found such orientation is normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mild impairment, including occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions, and being unable to use assistive devices such as GPS. 

A level of severity of "0" is assigned for subjective symptoms facet that do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships. 

Here, the Board has considered the Veteran's assertions that his subjective complaints, including headaches, dizziness, insomnia, and hypersensitivity, have interfered with his activities of daily living as well as his work and familial relationships.  In resolving any doubt in the Veteran's favor, the Board finds a "1" is more appropriate given the Veteran's lay statements regarding the impact of his symptoms on his activities of daily living and relationships.  A severity of "1" denotes a 10 percent disability rating. 

A level of severity of "0" has been assigned for the neurobehavioral effects facet, indicating that the examiner found no neurobehavioral impairment.  A higher level of severity of "1" is not warranted unless an examiner finds one or more neurobehavioral effects. 

A level of severity of "0" has been assigned for the communication facet, indicating that the examiner found evidence that the Veteran is able to communicate by spoken and written language (expressive communication), and comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds comprehension or expression, or both, of either spoken language or written language that is only occasionally impaired, and that the veteran can communicate complex ideas. 

Finally, for the entire period on appeal, the evidence does not indicate that the Veteran experienced a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.  Therefore, he does not meet a total disability rating due to his state of consciousness.

For the entire rating period on appeal, the Veteran's TBI residuals are either more appropriately rated under separate diagnostic codes, or consideration under the various facets of the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table have resulted in a severity of "1".  As such, an evaluation of 10 percent, and not higher, is warranted for residuals of TBI under revised Diagnostic Code 8045. 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8045. 

Finally, for the entire period on appeal, the evidence does not indicate that the Veteran experienced a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.  Therefore, he does not meet the criteria for a total disability rating due to his state of consciousness.  Accordingly, under the rating guidelines for TBI, a 10 percent disability rating would be warranted, which is less than the 50 percent disability rating under Diagnostic Code 8100. Thus, it is more favorable to the Veteran to evaluate his headaches under Diagnostic Code 8100, and the dizziness separately under Diagnostic Code 8045.

As already stated the Veteran's headache disorder meets the criteria for disability rating criteria for 50 percent under Diagnostic Code 8100.  In order to meet the 50 percent criteria, there must be evidence that the headaches are characteristic of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Throughout the appeal, the Veteran has complained of headaches, but their precise frequency and severity has varied.  On examination in November 2006, he reportedly missed work one to two times per month due to headaches, but none were prostrating.  At his August 2008 Board hearing, the Veteran testified that he had headaches and dizziness two or three times per week, and his wife testified that he was sometimes incapacitated due to his headaches.  On VA examination in May 2009, he said he had headaches every other day and most attacks were prostrating.  On VA examination in June 2009, he said he had a headache every day during some weeks, and other weeks up to two or three times per week.  They lasted for several hours and he had to lie down.  On VA examination in January 2017, the Veteran reported pounding frontal headaches a couple of times a week that were "bad" and milder headaches that "come and go almost every day".  He further described symptoms associated with his headaches, including nausea, sensitivity to light and sound, usually lasting less than a day on both sides of the head.  The examiner, however, commented that the Veteran did not have prostrating headaches.  The Board finds that these reports, taken as a whole, generally reflect headache symptomatology that approximates the criteria for an increased 50 percent rating under Diagnostic Code 8100. 38 C.F.R. §§ 4.3, 4.7. Throughout the rating period on appeal, a 50 percent rating under Diagnostic Code 8100 is warranted for the headache symptomatology of the Veteran's concussion residuals. This is the maximum rating available under this Code.

And, as discussed above, the evidence does not reflect symptomatology from the concussion residual of dizziness that approximates the rating criteria for an evaluation in excess of 10 percent under any applicable Diagnostic Code, under either the former or revised rating criteria.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, resolving reasonable doubt in his favor, throughout the rating period on appeal, an increased schedular rating of 50 percent is warranted for headaches as a concussion residual, throughout the period on appeal, and an increased rating in excess of 10 percent for service-connected dizziness, as a concussion residual, is denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The record does not establish that the rating criteria are inadequate for rating the Veteran's headaches and dizziness, residuals of a concussion/TBI. Specifically the evidence does not show such an exceptional disability picture as no inadequacy of the available schedular evaluations is demonstrated. Here, the Veteran's concussion residuals have been manifested primarily by headaches and dizziness, which are contemplated in the rating criteria. Indeed, a comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describes his disability level and relevant symptomatology.

The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.


ORDER

During the period prior to May 23, 2009, an increased 30 percent rating is granted for right knee arthritis with limitation of flexion, subject to the laws and regulations governing the payment of monetary benefits.

During the period prior to May 23, 2009, an increased 20 percent rating is granted for right knee arthritis with limitation of extension of the right knee, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased 50 percent rating for service-connected residuals of a concussion, to include headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for service-connected residuals of a concussion, to include dizziness, is denied.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


